DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the application filed on August 5, 2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910363181.7, filed on April 30, 2019.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/741,891, filed on October 8, 2018.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Randy Tung on July 13, 2021.
The application has been amended as follows:
In the claims:
Claim 1: (Currently Amended) A foreign object detection method for detecting whether a foreign object exists at or between coupling nodes of a power supplier side and a power receiver side, wherein the power supplier side and the power receiver side are configured to be coupled with each other through a cable which includes a power transmission line and a signal transmission line, the power supplier side having a supplier power node and a supplier communication node and the power receiver side having a receiver power node and a receiver communication node, wherein the power transmission line is configured to transmit power between the supplier power node and the receiver power node, and the signal transmission line is configured to transmit a communication signal between the supplier communication node and the receiver communication node, the supplier communication node having a supplier transmission voltage, and the power receiver side including a pull-down resistor coupled to the receiver communication node, wherein the coupling nodes includes the supplier power node, the supplier communication node, the receiver power node, and the receiver communication node; the method comprising: 
	step (S200) providing a first current to the supplier communication node to generate the supplier transmission voltage according to the pull-down resistor
step (S300) wherein whether the power supplier side and the power receiver side are properly coupled with each other is determined according to the supplier transmission voltage, providing a supply voltage to the supplier power node; and determining whether [a] the foreign object exists between the coupling nodes according the foreign object exists between the coupling nodes according to [a] the voltage difference of the supplier transmission voltage before and after the supply voltage is stopped being provided.

Claim 2: (Currently Amended) The foreign object detection method of claim 1, further comprising: 
step (S400) when the step (S300) determines that [a] the foreign object exists between the coupling nodes, performing a protection operation.

Claim 3: (Currently Amended) The foreign object detection method of claim 1, wherein the step (S300) includes: 
	when the supplier transmission voltage is raised as the supply voltage is provided, determining that [a] the foreign object exists between the coupling nodes; or 
	when the supplier transmission voltage is lowered as the supply voltage is stopped being provided, determining that [a] the foreign object exists between the coupling nodes.

Claim 4: (Currently Amended) The foreign object detection method of claim 1, wherein the step (S300) includes:  3392,000-632V107-039 RH-1477 
step (S310) determining whether the power supplier side and the power receiver side are properly coupled with each other according to the supplier transmission voltage; 
step (S320) when the step (S310) determines that the power supplier side and the power receiver side are properly coupled with each other, recording the supplier transmission voltage at this moment as a first voltage, and entering step (S330); 
the step (S330) providing the supply voltage to the supplier power node, and entering step (S340); 
the step (S340) recording the supplier transmission voltage at this moment as a second voltage, and entering step (S350); and 
the step (S350) determining whether [a] the foreign object exists between the coupling nodes by determining whether a voltage difference between the second voltage and the first voltage is larger than a difference threshold.

Claim 6: (Currently Amended) The foreign object detection method of claim 5, wherein the step (S400) further includes: 
step (S420) providing a second current to the supplier communication node, wherein an average current level of the second current is smaller than a level of the first current.

Claim 11: (Currently Amended) The foreign object detection method of claim 6, further comprising: 
step (S500) after the step (S400), determining whether the power supplier side and the power receiver side are properly coupled with each other according to the supplier transmission voltage; and 


Claim 12: (Currently Amended) The foreign object detection method of claim 6, wherein the step (S400) further includes: 
step (S411) configuring a protection counter, wherein when the step (S300) determines that [a] the foreign object exists between the coupling nodes, the protection counter starts counting; and 
step (S412) when a count of the protection counter reaches a counting threshold, entering the step (S420) providing the  second current to the supplier communication node, otherwise entering the step (S500) determining whether the power supplier side and the power receiver side are properly coupled with each other according to the supplier transmission voltage.

Claim 13: (Cancelled)

Claim 14: (Currently Amended) A power system capable of detecting foreign object, comprising:
a power supplier side and a power receiver side which are configured to be coupled with each other through a cable which 3692,000-632V107-039 RH-1477 includes a power transmission line and 
a power control switch, configured to operably provide a supply voltage to the power receiver side according to a power control signal; 
a pull-up circuit, configured to adaptively adjust a level of a transmission current provided from the supplier communication node to the power receiver side according to a transmission control signal; and 
a power control circuit, configured to operably generate the power control signal to control the power control switch and generate the transmission control signal to control the RH-1477pull-up circuit, wherein the power control circuit controls the power system according to the following steps: 
step (S200) controlling the level of the transmission current to a first current level to generate the supplier transmission voltage on the supplier communication node according to the pull-down resistor
step (S300) wherein whether the power supplier side and the power receiver side are properly coupled with each other is determined according to the supplier transmission voltage, providing [a] the supply voltage to the supplier power node; and determining whether [a] the foreign object exists between the coupling nodes according to a voltage difference of the supplier transmission voltage before and after the supply voltage is provided, or determining whether [a] the foreign object exists between the coupling nodes according to [a] the voltage difference of the supplier transmission voltage before and after the supply voltage is stopped being provided.

Claim 15: (Currently Amended) The power system of claim 14, the power control circuit further controlling the power system according to the following steps:
step (S400) when the step (S300) determines that [a] the foreign object exists between the coupling nodes, performing a protection operation.

Claim 16: (Currently Amended) The power system of claim 14, wherein the step (S300) includes:
when the supplier transmission voltage is raised as the supply voltage is provided, determining that [a] the foreign object exists between the coupling nodes; or 
the foreign object exists between the coupling nodes.  

Claim 17: (Currently Amended) The power system of claim 16, wherein the step (S300) includes:
step (S310) determining whether the power supplier side and the power receiver side are properly coupled with each other according to the supplier transmission voltage; 
step (S320) when the step (S310) determines that the power supplier side and the power receiver side are properly coupled with each other, recording the supplier transmission voltage at this moment as a first voltage, and entering step (S330); 
the step (S330) providing the supply voltage to the supplier power node, and entering step (S340); 
the step (S340) recording the supplier transmission voltage at this moment as a second voltage, and entering step (S350); and 
the step (S350) determining whether [a] the foreign object exists between the coupling nodes by determining whether a voltage difference between the second voltage and the first voltage is larger than a difference threshold.

Claim 18: (Currently Amended) The power system of claim 15, wherein the step (S400) includes:
step (S410) stopping providing the supply voltage to the supplier power node.

Claim 19: (Currently Amended) The power system of claim 18, wherein the step (S400) further includes:
step (S420) controlling an average current level of the transmission current to a second current level, wherein the second current level is smaller than the first current level.

Claim 23: (Currently Amended) The power system of claim 19, the power control circuit further controlling the power system according to the following steps:
step (S500) after the step (S400), determining whether the power supplier side and the power receiver side are properly coupled with each other according to the supplier transmission voltage; and 
when the step (S500) determines that the power supplier side and the power receiver side are properly coupled with each other, repeating the step (S500), or when the step (S500) determines that the power supplier side and the power receiver side are not properly coupled with each other, returning to the step (S200) or a step before the step (S200).

Claim 24: (Currently Amended) The power system of claim 19, the power control circuit including a protection counter, the step (S400) further including:
step (S411) when the step (S300) determines that [a] the foreign object exists between the coupling nodes, the protection counter starting counting; and 
step (S412) when a count of the protection counter reaches a counting threshold, entering the step (S420) providing the  second current to the supplier communication node, otherwise entering the step (S500) determining whether the power supplier side and the power receiver side are properly coupled with each other according to the supplier transmission voltage.

Claim 25: (Cancelled)

Allowable Subject Matter
Claims 1-12 and 14-24 are allowed.
Regarding claims 1 and 14, the closest found prior art:
Johnson et al., (US Patent Publication 2006/0091858); hereinafter “Johnson”.  Johnson discloses foreign object (dirty) detection based on detection of an auxiliary connection (Fig. 68, 435) through a sensing terminal (Fig. 68, 120) [0239]-[0241]. The detection foreign object is also during power is being supplied.
Gofman et al., (US Patent Publication 2013/0018597); hereinafter “Gofman”.  Gofman discloses foreign object (contamination) detection based on detection of a leakage current flowing between sensing contacts and circuitries (Fig. 3b), the supply voltage is being supplied at all time through connection (344).
AOKI, (US Patent Publication 2017/0294832); hereinafter “AOKI”.  AOKI disclose foreign (abnormality) detection during power is being supplied [0051], [0062], [0063].
The prior arts of record do not teach or suggest the claimed invention having “determining whether the foreign object exists between the coupling nodes according to a voltage difference of the supplier transmission voltage before and after the supply voltage is provided, or determining whether the foreign object exists between the coupling nodes according to the voltage difference of the supplier transmission voltage before and after the supply voltage is stopped being provided”, and a combination of other limitations thereof as recited in claims 1 and 14.  
Regarding dependent claims 2-12 and 15-24, the claims have been found allowable due to their dependencies to claims 1 and 14 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI H TRAN/Examiner, Art Unit 2836                              

/HAL KAPLAN/Primary Examiner, Art Unit 2836